USDC IN/ND case 3:20-cv-00589-DRL-MGG document 5 filed 08/10/20 page 1 of 3


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                SOUTH BEND DIVISION

 JOSHUA TAYLOR,

               Plaintiff,

                      v.                            CAUSE NO. 3:20-CV-589-DRL-MGG

 M WITHAM, SHELTON, ABBY
 SIMPKINS,

               Defendants.

                                    OPINION & ORDER

       Joshua Taylor, a prisoner proceeding without a lawyer, filed a complaint under 42

U.S.C. § 1983. Under 28 U.S.C. § 1915A, the court must screen the complaint to determine

whether it states a claim for relief. The court remains ever mindful that “[a] document

filed pro se is to be liberally construed.” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (citation

omitted).

       Mr. Taylor alleges that on November 24, 2017, the toilet in his cell at Miami

Correctional Facility (MCF) overflowed, causing water to pool on the floor. He pushed

the button to notify correctional staff of the problem with the toilet, but they didn’t

immediately respond, and Mr. Taylor proceeded to go to sleep. About 40 minutes later,

he got up to use the toilet and slipped on the water, fell, and hit his head. Correctional

staff notified the medical unit, and Nurse Abby Simpkins responded, but Mr. Taylor

claims that she did not give him any treatment for the bump on his head. He seeks

monetary damages against Nurse Simpkins and two correctional officers who didn’t

respond to his initial complaint that his toilet had flooded.
USDC IN/ND case 3:20-cv-00589-DRL-MGG document 5 filed 08/10/20 page 2 of 3



       Mr. Taylor signed his complaint on July 6, 2020, and it was electronically filed with

this court on July 14, 2020. The underlying events he describes occurred on November 24,

2017. Suits filed under 42 U.S.C. § 1983 borrow the statute of limitations for state personal

injury claims, which in Indiana is two years. Richards v. Mitcheff, 696 F.3d 635, 637 (7th

Cir. 2012). The date on which the claim accrues, and the limitations period starts running,

is the date when a plaintiff knows the fact and the cause of an injury. O’Gorman v. City of

Chicago, 777 F.3d 885, 889 (7th Cir. 2015). Here, it is apparent that Mr. Taylor was aware

of his injuries, and their cause, immediately as they occurred. Because he tendered his

complaint for filing more than two years later, the complaint is untimely. Although the

statute of limitations is ordinarily an affirmative defense, where it is clear from the face

of the complaint that the action is untimely, dismissal at the pleading stage is appropriate.

See O'Gorman, 777 F.3d at 889; Cancer Found., Inc. v. Cerberus Capital Mgmt., LP, 559 F.3d

671, 674 (7th Cir. 2009). That is the case here.

       “The usual standard in civil cases is to allow defective pleadings to be corrected,

especially in early stages, at least where amendment would not be futile.” Abu-Shawish v.

United States, 898 F.3d 726, 738 (7th Cir. 2018). It appears unlikely that Mr. Taylor can

overcome the statute of limitations barrier if given another opportunity to plead his

claims. However, in the interest of justice, the court will allow him to amend his

complaint if, after reviewing this court’s order, he believes that he can state a timely claim

for relief against these defendants, notwithstanding this time bar. See Luevano v. Wal-Mart,

722 F.3d 1014 (7th Cir. 2013).

       For these reasons, the court:
                                               2
USDC IN/ND case 3:20-cv-00589-DRL-MGG document 5 filed 08/10/20 page 3 of 3



      (1) GRANTS the plaintiff until September 4, 2020 to file an amended complaint if

he so wishes; and

      (2) CAUTIONS him that if he does not respond by that deadline, this case will be

dismissed pursuant to 28 U.S.C. § 1915A, because the current complaint does not state a

claim upon which relief can be granted.

      SO ORDERED.

      August 10, 2020                         s/ Damon R. Leichty
                                              Judge, United States District Court




                                          3
